991 F.2d 802
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John Frank ROTH, Plaintiff-Appellant,v.Crispus C. NIX, Defendant-Appellee.
No. 92-1559.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 15, 1992.Filed:  April 2, 1993 .

Before MAGILL and BEAM, Circuit Judges, and LARSON,* Senior District Judge.
PER CURIAM.


1
John Frank Roth appeals from the district court's1 denial of his amended petition for writ of habeas corpus.  Roth was convicted of the first degree murder of his stepdaughter.  The Iowa Supreme Court affirmed the conviction.  In a post-conviction action, Roth asserted claims of ineffective assistance of counsel.  The Iowa Court of Appeals held that the claims were not preserved and that no sufficient cause for failure to raise them on direct appeal was shown.  Therefore, Roth had waived review.


2
In his habeas corpus petition, Roth again asserted ineffective assistance of counsel due to a conflict of interest and due to trial counsel's failure to seek a successor after co-counsel was removed from his case.  Roth also claimed that his constitutional right to a fair trial was violated because he was denied the right to confront his wife with her prior murder conviction.  The district court magistrate judge held that Roth's claims of ineffective counsel were procedurally barred from habeas corpus review, and that Roth's attempts to show cause and prejudice sufficient to overcome the procedural bar were deficient.  The magistrate judge also ruled that Roth failed to establish fundamental unfairness.  Further, the magistrate judge held that Roth was not denied the right to a fair trial, as Roth's inability to cross-examine his wife did not fatally infect or prejudice the trial.


3
The case has been extensively briefed and argued.  Having considered the briefs and the arguments of the parties, and having extensively reviewed the legal questions presented, we conclude that no error of law appears, and that habeas corpus relief was properly denied.  An extended opinion would add nothing of substance to the comprehensive and well-reasoned opinion of the magistrate judge.


4
Accordingly, the order of Chief Magistrate Judge Jarvey is summarily AFFIRMED.  See 8th Cir.  R. 47B.



*
 The HONORABLE EARL R. LARSON, Senior United States District Judge for the District of Minnesota, sitting by designation


1
 The Honorable John A. Jarvey, Chief Magistrate Judge, United States District Court for the Northern District of Iowa